Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on December 20, 2021, regarding the objection of the drawing have been fully considered and are accepted. The objection of the drawing has been withdrawn in view of the amendment and remark presented by the Applicant(s). Claims 1-20 are pending in the application. 
Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Huang et al. (U.S. PAP 2020/0154555, hereon Huang) discloses a visualization device for a flow field which includes a chamber (100), a power supply (102) that output a voltage to generate a plasma, a pair of electrodes (110a and 112a) disposed in the chamber (100) for the purposes of generating the plasma, and a flow field observation module with two high speed cameras (106 and 108) with a synchronizer (118). (See Huang, Fig. 1). 
The instant application differs in that it has a single high-speed camera with a light filter disposed between the high-speed camera and the plasma chamber, and the light detecting component obtains a light information within the chamber and sending the light information to the light filter component. 
The remaining claims 2-12, and 14-20 depend on the respective base claims 1 and 13 and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857